[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION IN RE MOTION FOR RECTIFICATION
The Motion is granted in its entirety. However, as plaintiff's counsel points out, the entire claim for damages was not disposed of. It is true that damages were allowed in part — for counsel fees sustained due to the defendant's conduct. The CT Page 7633 remaining claim for damages — those damages incurred due to the loss of the attachment — was not disposed of. One reason for this was the inability to obtain the attendance of Bruce Granoff, who was said to be sick at the time.
There is an additional reason for not considering the claim for further damages at this time. The plaintiff claims that it lost its right of attachment because of the defendant's contemptuous acts. However, it is felt that proof of the value of the assets attached alone, would not be sufficient. The extent of the loss of attachment would be of significance only if the plaintiff established at the trial the amount of its actual damage. It is only then that the damage question can be resolved.
At counsel's request the Court has held up decision on this motion because settlement discussions were in progress. Because a settlement has not been reached, the memorandum is now being filed.
John M. Alexander Judge Trial Referee